                                                              t'\.
                                            Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 1 of 21
    ·,u            rRed 9 I9I       A                                                          ~h,JL COVER SHEET                                                                         f){J-CV-85lf
 , 1,t' J~ 44 c,..,,1 w,er sheet
                                                                                   "'
                                                           ormat1on contamed herem,ilither replace nor supplement the filmg and sen,1ce ofpleadmgs or other papers as required by law,
                                                                                                                                                                     except as
, ,,.n ,Jed by local rules       t    gf
                                     1s form, approved b;:.Jhe-~WaJ Conference of the Cmted States m September 1974, 1s required for the use of the C'lerk of Court for the
1,u,pose of 1n1t1atmg t~ml_~;!£_1(e!.?.hef;t ,.J'(EE,JNS1'/[U('TJON~ ON NEXT P GF OF THlS f ORM I

    I. (a) PLAINTIFFS                                                                                                                DEFENDA'.'!TS
    JOHN MAHONEY, on behalf of himself and all                                          a                       1tuated            EASTERN MOUNTAIN                                SPORT~o                                854
           (b)          County of Res,dence of First Listed Plamt,ff                                                                 County of Residence of F ,rst               Li ,ted Defendant
                                              fEXCf Pl {N (; S P!AJVT!F                                                                                                     IN l' S PLAJ.\'Tlf J. CASES ONl Y)
                                                                                                                                     NOTT       IN LAND CONDEMNATION CASES. l:SE THE LOCATION OF
                                                                                                                                                THE TRACT OF LAND INVOL VLD

     (C) Attorneys (/. trm Name Addre,s and Telephone , mber1                                                                         Attorneys Of Knawn1
    David S Glanzberg. Esq. Robert M Tobia. Esq.                                                anzberg Tobia Law.
    PC 123 S                    Broad Street, Ste          1640.    Ph1ladelp               . PA    19109,   Tel   (215)
    981-5400

                                                        10!'/ (Place an       X mOneBox(Jn/-yJ                     Ill. CITIZENSHIP OF PRl:'IICJPAL PARTIES IP/ace an                                                    X mllne 8axf,,, Pta1m,f/
                                                                                                                                (For [Ji>eml) Cases I Jnl-y1                                                     and Vne Box for l Jejendam1
7 I                L 5 (1ovemment                            Federal Quesllon                                                                                     PTF         DEF                                               PTF        DEF
                      Plamtiff                                 (l JS Government Not a Party)                               C11J.Zen of Tlus State                 :'.1 I          cl         Incorporated or Prmc1pal Place            '."J 4      '7 4
                                                                                                                                                                                               of Rnsmess In ThIS State

cl 2               l 5 C,overnment                  cl 4     D1vers1!),                                                    C'11J.Zen of Another State             '7 2            :'.1   2   Incorporated and Pnnc1pal Place           cl 5        '.1 5
                        Defendant                              (lnd,cate C. ,menship of Part,es m Item III;                                                                                     of Busmess In Anollier 5tate

                                                                                                                                                                  '1 3                       Foreign Nanon                             :'.1 6      '1 6

    IV ~ATl'RE, OF SUT
                   '   (P/acean                                  X m One Box Only)                                                                                                 Cl ICk here for N ature o fS Ult      Co ct e Descnnt,ons
I                                                                                                                                                                                                                                                            l
    ,                                   "                    "                                                         "                                                  "                                     '1 l 75 false C:Ia,ms Act
                                                                                                                                                                                                                                                   ¾ .,,.,



           I . 1) :nsuran"e                             PERSONAL INJL'RY                     PERSONAL INJL'RY              .:J 62 5 Drug Related Se1znre              ::, 422 Appeal 28 l:SC I 58
    ,      11.0 Manne                            ::,    , 10 Airplane                   cl 365 Personal lnJury •                    of Proper!), 21 l:5C 88 I         cl 423 \\,Jllidrawal                      cl 376 Qm Tam (31 l:5C
    7 I 10 'v!,Jle.r Act                         :'.1   ll 5 Airplane Product                     Product I ,1ab1ht),      ::, 690 Other                                      28 LSC 157                                     3729(a))
    ,      1.l-ll\icgonahle- Instrument                       Liab1hty                  ::, 36 7 Heallli Care,                                                                                                  cl     400 State Reapportionment
    I      1 50 Rec. o,,el) of Overpayment   cl         320 Assault, Libel &                     Pharmaceutical                                                                                                 '1     4 IO Antitrust

.,              & f ,nforc.ement of fodgment
           IS; Med•c are A.ct                ::,
                                                              Slander
                                                        330 Federal Employers
                                                                                                 Personal lnJ ury
                                                                                                 Prodnct L1ab1hty
                                                                                                                                                                      ::, 820 Copynghts
                                                                                                                                                                      ::, 830 Patent
                                                                                                                                                                                                                cl
                                                                                                                                                                                                                cl
                                                                                                                                                                                                                       4 30 Banks and Bankmg
                                                                                                                                                                                                                       450 C'ommeru
'1         1 ~i Recovery of Defaulted                         L1ab1hty                  :'.1 368 Asbestos Personal                                                    '.1 835 Patent• Abbreviated               '7     460 !Jeportal!on
                ~tudent Loans                '7         340 Manne                                 lnJury Product                                                               1\/ew Drug Appltcaoon            '7     4 70 Racketeer Influenced and

    .,          If xcludes Veterans 1
           15 l Recovery of Overpayment
                                             ::,        34 5 Manne Product
                                                              Liability
                                                                                                  L1ab1ht),
                                                                                            PERSONAL PROPERTY
                                                                                                                                                    "
                                                                                                                                                                      :'.1 840 Trademark
                                                                                                                                                                                                                cl
                                                                                                                                                                                                                            ( orrupt Orgamzations
                                                                                                                                                                                                                       480 Conswner Ci-edit
                of Veteran s Benefits        '.'J       350 Motor Vehicle               ::, 370 Other Fraud                cl 7J0 Fair Labor Standards                '1     86 I HIA ( 1 395ft)                             1151·sc 1681 or 1692)
cl         I 60 Stockholders Suits           '.1        355 Motor Velucle               n 371 Truth m Lendmg                       Act                                '.J    862 Black Lung (92 l l             '7     485 Telephone Consumer
cl         190 Other Contract                                Product L1ab1hty           !'.1 380 Oilier Personal           ".1 720 Labor 'Management                  '7     863 DIWC,DIWW (405(g))                          Protec,t1011 Ac.t

.,
cl         145 Contract Product Liab1!1ty
           196 frandnse
                                             cl         160 Other Personal
                                                             ln;ury
                                                                                                 Proper!), Damage
                                                                                        :'.1 385 Property Damage
                                                                                                                                      Relal!ons
                                                                                                                           '7 740 Railway Labor Act
                                                                                                                                                                      cl
                                                                                                                                                                      cl
                                                                                                                                                                             864 SS ID Tttle XVI
                                                                                                                                                                             865 RSI (4051,g))
                                                                                                                                                                                                                cl
                                                                                                                                                                                                                ::1
                                                                                                                                                                                                                       490 Cable/Sat TV
                                                                                                                                                                                                                       850 Sevunoes/Commod1t1eSi
                                                 '7     362 Personal lnJUJ)I •                   Product Liability         '.'J 75 I Family and Medical                                                                      Exchange
                                                             Mecbcal Maloracl!ce                                                      l.eave Ac:t                                                               .,     890 Other ",rattitDl'y Ac:t,ons
I
    .,                     s,
            . 0 l and Condemnal!on               cl 440 Oilier C1vtl Rights
                                                                              Iii
                                                                                              Habeas Corpus
                                                                                                                           '."J 790 Oilier Labor l11Jgat10n
                                                                                                                           cl 791 Fmployee Rellrement
                                                                                                                                                                              "
                                                                                                                                                                      ::, 870 Taxes (l; S Plamllff
                                                                                                                                                                                                                '.1
                                                                                                                                                                                                                '7
                                                                                                                                                                                                                       89 I Agnrnlt.Jral Acts
                                                                                                                                                                                                                       893 Fmironmental l\lauers
    '.1    '
          220 Foreclosure                        ::, 441 Vollng                         ::,   46 3 A.hen Detamee                     Income Secunl) Act                       or Defendant I                    '7     895 Freedow of Inforn1auon
.'1       2 l0 Rent lease & Eiec!Jnent           cl 442 Employment                      '.J   5 10 Mollons to Vacate                                                  cl 871 IR5 ThITdPartj,                                 Act
'7        240 Torts to Land                      '.J 44 3 Housmg/                                  Sentence                                                                   26 LSC 7609                       '.'J   896 Arb1trat1011
'7        24 5 TOrt Produc.t L1ab1!lty                     Accommodations               cl    530 General                                                                                                       ::,    899 Adm1mstratlve Prou:d&e
,         290 A:I Other Real Property /             ~ 44 5 Amer "' 'D1sab1h11es •       ::,   5 35 Death Penalty                                        Iii   %                                                             Act/Re\lew or Appeal of
                                                          Employment                          Other:                       '7 462 Naturalization Apphcal!on                                                                 Agency Dec.iswn
                                                 ' ~ 446 Amer w 'D1sab1h11es •          ::,   540 Mandamus & Other         '7 465 Other Innn,grallon                                                            '.J    950 C onslttut10nahty ot
                                                          Other                         '7    550 CIVIi Rights                    Acl!ons                                                                                    State Statutes
                                                 '. I 448 Lducallon                     '7    555 Pnson roncbtion

                                              \.~                                       cl    560 ClVII Detamee •
                                                                                                   Concbllons of

                   '                                                                               Confinement

    \,'.       0 UGl:'11         rP!aa an X    ,n One Box Onln
>(,                ( ngindl          72     Removed from                  7         3   Remanded from              74      Remstated or        '."J 5 Transferred from                       :, 6 Mult1d1stnct                7 8    Mult,d,stnct
                   P oceeding               State Court                                 Appellate Court                    Reopened                     Another D1stnct                           L tt1gatton -                      I 1tigat1on -
                                                                                                                                                        /spec,jy1                                   Transfer                         Direct File
                                                         (t.te the U S C1v,J Statute under which you are filmg (Do not cite jurisdictional ,tatutes unlen diversity1
                                                            J!le Ill of Americans with D,sab,lltles Act
\,                     :AliSE OF ACTION Ill 1ef descnptlon of cause
                                                                                                                                                                                                                                I
VII. REQI;ESTEDIN     ~ CHECK IF THIS IS A CLASS ACTION                                                                       DEMAND$                                                     CHECK Yt..S    only if ?Cmande,I          on wmplamt
     C0:\1PLAINT:        CNDER Rl:LF. 2 3, F R Cv P                                                                                                                                       Jt:R\' DFMA'\'D:               M Y/s         '."JNo

VIII. RELATED CASE(S)

DAT'F
      IF ANY          \}See mstrua1ons1
                                                                                        JL'DGE
                                                                                              SIGN A TI'.RE OF A ~ORNh Y 0
                                                                                                                                                                             DOCKET Nl:MBbR                    FS3/l 4 2020
02/11/2020                                                                                    /s/ David S Glanzberg
FOR OFFICE rsE O:'ILy

          RH t.JP'T #                         AM0l:NT                                              APPLYING UP                                      JlDGE                                           MAG Jl'.DGF
                                Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 2 of 21
             r')
                                                   CNITED STATES DISTRICT conn
                        I\.;                               FQR THE EASTER~ DISTRICT OF PENNSYLVANIA                                        2
                                                                                                                                                                 8 4
                                                                                                                                                                       5
                        ~                            , ,_.~                     DESIGNATION FOR'\1
                                                                                                                                                  0
                        (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
               "\tfl'
Address of Plaintiff:                                       7203 Centennial Station, Warminster, PA 18974
Address of Defendant:                                        614 N DUPONT HWY SUITE 210, DOVER, DE 19901

Place of Accident, Incident or Transaction:                                                                Bucks County


RELATED CASE, IF ANY:

Case Number                                                          Judge _ _                                                  Date Terminated: _      _ ____ _

Civil cases are deemed related when Yes is answered to any ofthe following questions

l.    Is this case related to propert)' included m an earlier numbered suit pending or within one year                              YesD                  No0
      previously termmated action m this court?

2.     Does this case involve the same issue of fact or grow out of the same transact10n as a pnor suit                             YesD                  No6
       pending or withm one year previously termmated action in this court?

3     Does this case involve the validity or mfringement of a patent already in suit or any earlier                                 YesD                  NoUd
      numbered case pendmg or wtthin one year previously terminated action of this court?

4.    ls this case a second or successive habeas corpus, social secunty appeal, or pro se c1v1l rights                              YesD                  No~
      case filed by the same individual?

I certify that, to my knowledge, the within case
this court except as noted above

DATE          d- -1 ~~a-_? -
CIVIL: (Place a ✓ in one category only)

A.           Federal Question Cases:                                                            B.    Diversity Jurisdiction Cases:


••     1.
       2.
           Indemnity Contract, Marine Contract, and All Other Contracts
           FELA
                                                                                               ••     l.
                                                                                                      2.
                                                                                                           Insurance Contract and Other Contracts
                                                                                                           Airplane Personal Injury
•• 4.  3   Jones Act-Personal Injury
                                                                                               •      3    Assault, Defamation


                                                                                               •••
           Antitrust                                                                                  4.   Marine Personal Injury

 B 7.5.6.  Patent
           Labor-Management Relations
                                                                                                      5
                                                                                                      6.
                                                                                                           Motor Vehicle Personal lnJury
                                                                                                           Other Personal Injury (Please specify) -             -- -          ---
 •         Civil Rights
       8. Habeas Corpus
                                                                                                 ••   7.
                                                                                                      8
                                                                                                           Products Liability
                                                                                                           Products Liability - Asbestos

B          Securities Act(s) Cases
           Social Security Review Cases                                                           •   9.   All other Diversity Cases
                                                                                                           (Please specify) _
                                                                                                                                -       --             -- ------
0      I . All other Federal Question Cases
           (Please specify) _ &r,~ncans with D~ab1lit1es Act (449)



                                                                               ARBITRATION CERTIFICATION
                                                       (The effect of this certificatwn is to remove the case from ehg1b1ltty for arbitration )

             David             s. G lanzbe rg --             _, counsel of record or prose plamtlff, do hereby certify
              ursuant to Local Civil Rule 53.2, § 3(c) (2), that to                              owledge and belief, the damages recoverable in this civil act10n case
             e ceed the sum of$150,000.00 exclusive ofinterest

                   lief other than monetary damages is sought.
                                                                                                                                                      FEB 14 2020
DA TE       02/10/2~0                                                                                                                             PA 50820
                                                                              Attorney-at-Law I Pro Se Plamujf                                Attorney ID   #   (if applicable)

NOTE A ITial de novo will be a tnal by Jury only 1fthere has been compliance with FR C P 38

Civ 609 (512018/
       Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 3 of 21



                            ):i THE UNITED STATES DISTRICT COURT               20             85·4
                    FOR THE EASTER"l\f DISTRICT OF PENNSYLVANIA

                   CASE MANAGEMENT TRACK DESIGNATION FORM

JOHN MAHONEY, on behalf of himself Md                                       CIVIL ACTION
all others similarly situated
                       v.
EASTERN MOUNTAIN SPORTS, LLC,                                               NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through§ 2255.                           ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )
(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )

(f) Standard Management- Cases that do not fall into any one of the other tracks.


    02/10/2020                                                       John Mahoney
                                                                                                 0
Date                                                                    Attorney for
 (215) 981-5400                  (267) 319-1993                      david glanzberg@gtlawpc.com

Telephone                           FAX Number                          E-Mail Address


(Civ. 660) 10/02




                                                                                     FEB ! 4 207i1
              Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 4 of 21




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
JOHN MAHONEY, on behalf of himself and all :
others similarly situated,                                             :
                                                                       :
                               Plaintiffs,                             :
                                                                       :
                               v.                                      :   CLASS ACTION COMPLAINT
                                                                       :      FOR INJUNCTIVE AND
EASTERN MOUNTAIN SPORTS, LLC,                                          :     DECLARATORY RELIEF
                                                                       :
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                    INTRODUCTION
1.        Plaintiff JOHN MAHONEY (“Plaintiff” or “MAHONEY”), on behalf of himself and

          others similarly situated, asserts the following claims against Defendant EASTERN

          MOUNTAIN SPORTS, LLC as follows.

2.        Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people in the

          United States are visually impaired, including 2.1 million who are blind, and according to

          the American Foundation for the Blind’s 2016 report, approximately 300,000 visually

          impaired persons live in the State of Pennsylvania.

3.        “Being unable to access website puts individuals at a great disadvantage in today’s society,

          which is driven by a dynamic electronic marketplace and unprecedented access to

          information.” U.S. Dep’t of Justice, Statement of Eve L. Hill before the Senate Comm. on

          Health, Educ., Labor & Pensions, at 3 (May 14, 2013).

4.        Plaintiff is a blind, visually-impaired handicapped person and a member of a protected

          class of individuals under the




                                                                -1-
        Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 5 of 21




5.   ADA, under 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set

     forth at 28 CFR §§ 36.101 et seq.

6.   Plaintiff requires screen-reading software to read website content using his computer.

     Plaintiff uses the terms “blind” or “visually-impaired” to refer to all people with visual

     impairments who meet the legal definition of blindness in that they have a visual acuity

     with correction of less than or equal to 20 x 200.

7.   Plaintiff brings this civil rights action against Defendant to enforce Title III of the

     Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires,

     among other things, that a public accommodation (1) not deny persons with disabilities the

     benefits of its services, facilities, privileges and advantages; (2) provide such persons with

     benefits that are equal to those provided to nondisabled persons; (3) provide auxiliary aids

     and services—including electronic services for use with a computer screen reading

     program—where necessary to ensure effective communication with individuals with a

     visual disability, and to ensure that such persons are not excluded, denied services,

     segregated or otherwise treated differently than sighted individuals; and (4) utilize

     administrative methods, practices, and policies that provide persons with disabilities equal

     access to online content.

8.   By failing to make its Website available in a manner compatible with computer screen

     reader programs, EASTERN MOUNTAIN SPORTS, LLC, a public accommodation

     subject to Title III, deprives blind and visually-impaired individuals the benefits of its

     online goods, content, and services—all benefits it affords nondisabled individuals—

     thereby increasing the sense of isolation and stigma among these Americans that Title III

     was meant to redress.




                                              -2-
         Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 6 of 21




9.    Upon information and belief, because EASTERN MOUNTAIN SPORTS, LLC’s Website

      has never been accessible and because EASTERN MOUNTAIN SPORTS, LLC does not

      have, and has never had, an adequate corporate policy that is reasonably calculated to cause

      its Website to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2)

      and seeks a permanent injunction requiring:

             a. that EASTERN MOUNTAIN SPORTS, LLC retain a qualified consultant
                acceptable to Plaintiff (“Mutually Agreed Upon Consultant”) who shall assist
                it in improving the accessibility of its Website so the goods and services on
                them may be equally accessed and enjoyed by individuals with vision related
                disabilities;

             b. that EASTERN MOUNTAIN SPORTS, LLC work with the Mutually Agreed
                Upon Consultant to ensure that all employees involved in website development
                and content development be given web accessibility training on a periodic basis,
                including onsite training to create accessible content at the design and
                development stages;

             c. that EASTERN MOUNTAIN SPORTS, LLC work with the Mutually Agreed
                Upon Consultant to perform an automated accessibility audit on a periodic basis
                to evaluate whether EASTERN MOUNTAIN SPORTS, LLC’s Website may
                be equally accessed and enjoyed by individuals with vision related disabilities
                on an ongoing basis;

             d. that EASTERN MOUNTAIN SPORTS, LLC work with the Mutually Agreed
                Upon Consultant to perform end-user accessibility/usability testing on a
                periodic basis with said testing to be performed by individuals with various
                disabilities to evaluate whether EASTERN MOUNTAIN SPORTS, LLC’s
                Website may be equally accessed and enjoyed by individuals with vision related
                disabilities on an ongoing basis;

             e. that EASTERN MOUNTAIN SPORTS, LLC work with the Mutually Agreed
                Upon Consultant to create an accessibility policy that will be posted on its
                Website, along with an e-mail address and tollfree phone number to report
                accessibility-related problems; and

             f. that Plaintiff, their counsel and its experts monitor Defendant’s Website for up
                to two years after the Mutually Agreed Upon Consultant validates it is free of
                accessibility errors/violations to ensure EASTERN MOUNTAIN SPORTS,
                LLC has adopted and implemented adequate accessibility policies.

10.   Web-based technologies have features and content that are modified on a daily, and



                                              -3-
         Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 7 of 21




      in some instances, an hourly, basis, and a one time “fix” to an inaccessible website will not

      cause the website to remain accessible without a corresponding change in corporate

      policies related to those web-based technologies. To evaluate whether an inaccessible

      website has been rendered accessible, and whether corporate policies related to web-based

      technologies have been changed in a meaningful manner that will cause the website to

      remain accessible, the website must be reviewed on a periodic basis using both automated

      accessibility screening tools and end user testing by disabled individuals.

                               JURISDICTION AND VENUE

11.   This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331 and 42

      U.S.C. § 12188.

12.   EASTERN MOUNTAIN SPORTS, LLC purposefully targets and otherwise solicits

      business from Pennsylvania residents through its Website. Because of this targeting, it is

      not unusual for EASTERN MOUNTAIN SPORTS, LLC to conduct business with

      Pennsylvania residents. In fact, the opposite is true: EASTERN MOUNTAIN SPORTS,

      LLC clearly does business over the Internet with Pennsylvania residents, having entered

      into contracts with Pennsylvania residents that involve the knowing and repeated

      transmission of computer files over the Internet. See Gniewkowski v. Lettuce Entertain

      You, Order, ECF No. 123 (W.D. Pa Apr. 25, 2017) clarified by Order of Court, ECF No.

      169 (W.D. Pa. June 22, 2017) (Judge Schwab) (The court exercised personal jurisdiction

      over an out-of-forum defendant for claims its website is inaccessible to a visually disabled

      resident of the forum state.); see also Access Now Inc. v. Otter Products, LLC, Case No.

      1:17-cv-10967-PBS (D.Mass. Dec. 4, 2017) (exercising personal jurisdiction over forum-

      based plaintiff’s website accessibility claims against out-of-forum website operator).




                                               -4-
         Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 8 of 21




13.   Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the judicial

      district in which a substantial part of the acts and omissions giving rise to Plaintiff claims

      occurred.

14.   This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201 and

      2202.

                                           PARTIES
15.   Plaintiff, at all relevant times, is and was a resident of Bucks County, Pennsylvania.

16.   Defendant is and was at all relevant times a Delaware Limited Liability Company doing

      business in Pennsylvania, including its location at 1700 Valley Square Boulevard,

      Warrington, PA 18976.

17.   Defendant’s stores, its Website and the goods and services offered thereupon, is a public

      accommodation within the definition of Title III of the ADA, 42 U.S.C. § 12181(7).

                                   NATURE OF ACTION
18.   The Internet has become a significant source of information, a portal, and a tool for

      conducting business, doing everyday activities such as shopping, learning, banking,

      researching, as well as many other activities for sighted, blind and visually-impaired

      persons alike.

19.   In today’s tech-savvy world, blind and visually impaired people have the ability to access

      website using keyboards in conjunction with screen access software that vocalizes the

      visual information found on a computer screen or displays the content on a refreshable

      Braille display. This technology is known as screen-reading software. Screen-reading

      software is currently the only method a blind or visually-impaired person may

      independently access the internet. Unless website are designed to be read by screen-reading




                                               -5-
         Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 9 of 21




      software, blind and visually-impaired persons are unable to fully access website, and the

      information, products, goods and contained thereon.

20.   Blind and visually-impaired users of Windows operating system-enabled computers and

      devices have several screen reading software programs available to them. Some of these

      programs are available for purchase and other programs are available without the user

      having to purchase the program separately. Job Access With Speech, otherwise known as

      “JAWS” is currently the most popular, separately purchased and downloaded screen-

      reading software program available for a Windows computer. Another popular screen-

      reading software program is NonVisual Desktop Access “NVDA.” Plaintiff uses the latter.

21.   For screen-reading software to function, the information on a website must be capable of

      being rendered into text. If the website content is not capable of being rendered into text,

      the visually-impaired user is unable to access the same content available to sighted users.

22.   The international website standards organization, the World Wide Web Consortium,

      known throughout the world as W3C, has published version 2.1 of the Web Content

      Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-established guidelines for

      making website accessible to blind and visually-impaired people. These guidelines are

      universally followed by most large business entities and government agencies to ensure

      their website are accessible.

23.   Non-compliant website pose common access barriers to blind and visually-impaired

      persons. Common barriers encountered by blind and visually impaired persons include, but

      are not limited to, the following:

             a.      A text equivalent for every non-text element is not provided;

             b.      Title frames with text are not provided for identification and navigation;




                                              -6-
Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 10 of 21




    c.      Equivalent text is not provided when using scripts;

    d.      Forms with the same information and functionality as for sighted

    persons are not provided;

    e.      Information about the meaning and structure of content is not

    conveyed by more than the visual presentation of content;

    f.      Text cannot be resized without assistive technology up to 200%

    without losing content or functionality;

    g.      If the content enforces a time limit, the user is not able to extend,

    adjust or disable it;

    h.      Web pages do not have titles that describe the topic or purpose;

    i.      The purpose of each link cannot be determined from the link text

    alone or from the link text and its programmatically determined link context;

    j.      One or more keyboard operable user interface lacks a mode of

    operation where the keyboard focus indicator is discernible;

    k.      The default human language of each web page cannot be

    programmatically determined;

    l.      When a component receives focus, it may initiate a change in

    context;

    m.      Changing the setting of a user interface component may

    automatically cause a change of context where the user has not been advised before

    using the component;

    n.      Labels or instructions are not provided when content requires user




                                      -7-
        Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 11 of 21




             input, which include captcha prompts that require the user to verify that he or she

             is not a robot;

             o.      In content which is implemented by using markup languages,

             elements do not have complete start and end tags, elements are not nested according

             to their specifications, elements may contain duplicate attributes, and/or any IDs

             are not unique;

             p.      Inaccessible Portable Document Format (PDFs); and,

             q.      The name and role of all User Interface elements cannot be

             programmatically determined; items that can be set by the user cannot be

             programmatically set; and/or notification of changes to these items is not available

             to user agents, including assistive technology.

                                  STATEMENT OF FACTS
24.   Defendant is an outdoor apparel retailer that owns and operates www.ems.com (its

      “Website”), offering features which should allow all consumers to access its goods and

      services throughout the United States, including Pennsylvania.

25.   Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

      without the assistance of screen-reading software. Plaintiff is, however, a proficient NVDA

      screen-reader user and uses it to access the Internet.

26.   Plaintiff has attempted to use Defendant’s Website at least once in the past. Unfortunately,

      because of EASTERN MOUNTAIN SPORTS, LLC’s failure to build its Website in a

      manner that is compatible with screen reader programs, he is unable to understand, and

      thus is denied the benefit of, much of the content and services he wishes to access or use.

      For example:




                                               -8-
        Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 12 of 21




             a. Many features on the Website lacks alt. text, which is the invisible code

                 embedded beneath a graphical image. As a result, Plaintiff was unable to

                 differentiate what products were on the screen due to the failure of the Website

                 to adequately describe its content.

             b. Many features on the Website also fail to Add a label element or title attribute

                 for each field. This is a problem for the visually impaired because the screen

                 reader fails to communicate the purpose of the page element. It also leads to the

                 user not being able to understand what he or she is expected to insert into the

                 subject field.

             c. The Website also contains a host of broken links, which is a hyperlink to a non-

                 existent or empty webpage. For the visually impaired this is especially

                 paralyzing due to the inability to navigate or otherwise determine where one is

                 on the website once a broken link is encountered.

27.   As a result of visiting EASTERN MOUNTAIN SPORTS, LLC’s Website and from

      investigations performed on his behalf, Plaintiff is aware the Website include at least the

      following additional barriers blocking his full and equal use:

             a. The Website does not provide a text equivalent for every non-text element;

             b. The purpose of each link cannot be determined from the link text alone or from

                 the link text and its programmatically determined link context;

             c. Web pages lack titles that describe their topic or purpose;

             d. Headings and labels do not describe topic or purpose;

             e. Keyboard user interfaces lack a mode of operation where the keyboard focus

                 indicator is visible;




                                              -9-
        Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 13 of 21




             f. The default human language of each web page cannot be programmatically

                 determined;

             g. The human language of each passage or phrase in the content cannot be

                 programmatically determined;

             h. Labels or instructions are not always provided when content requires user input;

             i. Text cannot be resized up to 200 percent without assistive technology so that it

                 may still be viewed without loss of content or functionality;

             j. A mechanism is not always available to bypass blocks of content that are

                 repeated on multiple web pages;

             k. A correct reading sequence is not provided on pages where the sequence in

                 which content is presented affects its meaning;

             l. In content implemented using markup languages, elements do not always have

                 complete start and end tags, are not nested according to their specifications,

                 may contain duplicate attributes, and IDs are not always unique; and

             m. The name and role of all UI elements cannot be programmatically determined;

                 things that can be set by the user cannot be programmatically set; and/or

                 notification of changes to these items is not available to user agents, including

                 assistive technology.

28.   These barriers, and others, deny Plaintiff full and equal access to all of the services the

      Website offers, and now deter him from attempting to use the Website and/or visit

      EASTERN MOUNTAIN SPORTS, LLC Still, Plaintiff would like to, and intends to,

      attempt to access EASTERN MOUNTAIN SPORTS, LLC’s Website in the future to




                                             -10-
        Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 14 of 21




      research the services the Website offers, or to test the Website for compliance with the

      ADA.

29.   Due to Defendant’s failure and refusal to remove access barriers to its website, Plaintiff

      and visually-impaired persons have been and are still being denied equal access to

      Defendant’s Website, and the numerous goods and services and benefits offered to the

      public through the Website.

30.   If the Website were accessible, i.e. if EASTERN MOUNTAIN SPORTS, LLC removed

      the access barriers described above, Plaintiff could independently research the Website’s

      offerings, including store locations and hours and promotions available at the EASTERN

      MOUNTAIN SPORTS, LLC.

31.   Through his attempts to use the Website, Plaintiff has actual knowledge of the access

      barriers that make these services inaccessible and independently unusable by blind and

      visually-impaired people.

32.   Though EASTERN MOUNTAIN SPORTS, LLC may have centralized policies regarding

      the maintenance and operation of its Website, upon and information and belief, EASTERN

      MOUNTAIN SPORTS, LLC has never had a plan or policy that is reasonably calculated

      to make its Website fully accessible to, and independently usable by, individuals with

      vision related disabilities. As a result, the complained of access barriers are permanent in

      nature and likely to persist.

33.   The law requires that EASTERN MOUNTAIN SPORTS, LLC reasonably accommodate

      Plaintiff’s disabilities by removing these existing access barriers. Removal of the barriers

      identified above is readily achievable and may be carried out without much difficulty or

      expense.




                                              -11-
        Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 15 of 21




34.   Plaintiff’s above request for injunctive relief is consistent with the work performed by the

      United States Department of Justice, Department of Transportation, and U.S. Architectural

      and Transportation Barriers Compliance Board (the “Access Board”), all of whom have

      relied upon or mandated that the public-facing pages of website complies with an

      international compliance standard known as Web Content Accessibility Guidelines version

      2.1 AA (“WCAG 2.1 AA”), which is published by an independent third party known as

      the Worldwide Web Consortium (“W3C”).

35.   Plaintiff and the Class have been, and in the absence of an injunction will continue to be,

      injured by EASTERN MOUNTAIN SPORTS, LLC’s failure to provide its online content

      and services in a manner that is compatible with screen reader technology.

36.   EASTERN MOUNTAIN SPORTS, LLC has long known that screen reader technology is

      necessary for individuals with visual disabilities to access its online content and services,

      and that it is legally responsible for providing the same in a manner that is compatible with

      these auxiliary aids.

37.   Indeed, the Disability Rights Section of the DOJ reaffirmed in a 2015 Statement of Interest

      before the United States District Court for the District of Massachusetts that it has been a

      “longstanding position” of the Department of Justice “that the ADA applies to website of

      public accommodations.” See National Association of the Deaf v. Massachusetts Institute

      of Technology, No. 3:15-cv-300024-MGM, DOJ Statement of Interest in Opp. To Motion

      to Dismiss or Stay, Doc. 34, p. 4 (D. Mass. Jun. 25, 2015) (“MIT Statement of Interest”);

      see also National Association of the Deaf. v. Harvard University, No. 3:15-cv-30023-

      MGM, DOJ Statement of Interest of the United States of America, Doc. 33, p.4 (D. Mass.

      Jun. 25, 2015) (“Harvard Statement of Interest”).




                                              -12-
         Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 16 of 21




38.    The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this action. In

       relevant part, the ADA requires:

       In the case of violations of . . . this title, injunctive relief shall include an order to alter
       facilities to make such facilities readily accessible to and usable by individuals with
       disabilities . . . Where appropriate, injunctive relief shall also include requiring the . . .
       modification of a policy . . .

42 U.S.C. § 12188(a)(2).

39.    There is no DOJ administrative proceeding that could provide Plaintiff with Title III

       injunctive relief.

40.    While DOJ has rulemaking authority and can bring enforcement actions in court, Congress

       has not authorized it to provide an adjudicative administrative process to provide Plaintiff

       with relief.

41.    Plaintiff alleges violations of existing and longstanding statutory and regulatory

       requirements to provide auxiliary aids or services necessary to ensure effective

       communication, and courts routinely decide these types of matters.

42.    Resolution of Plaintiff’s claims does not require the Court to unravel intricate, technical

       facts, but rather involves consideration of facts within the conventional competence of the

       courts, e.g. (a) whether EASTERN MOUNTAIN SPORTS, LLC offers content and

       services on its Website, and (b) whether Plaintiff can access the content and services.

43.    Without injunctive relief, Plaintiff and other visually-impaired consumers will continue to

       be unable to independently use the Website, violating their rights.

                              CLASS ACTION ALLEGATIONS
44.    Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a nationwide

       class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the United




                                                -13-
        Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 17 of 21




      States who have attempted to access Defendant’s Website and as a result have been denied

      access to the equal enjoyment of goods and services, during the relevant statutory period.

45.   Common questions of law and fact exist amongst Class, including:

              a.      Whether Defendant’s Website is a “public accommodation” under

              the ADA;

              b.      Whether Defendant’s Website denies the full and equal enjoyment

              of its products, services, facilities, privileges, advantages, or accommodations to

              people with visual disabilities, violating the ADA.

46.   Plaintiff’s claims are typical of the Class. The Class, like Plaintiff, are visually impaired or

      otherwise blind, and claim that Defendant has violated the ADA by failing to remove

      access barriers on its Website so as to be independently accessible to the Class.

47.   Plaintiff will fairly and adequately represent and protect the interests of the Class Members

      because Plaintiff has retained and is represented by counsel competent and experienced in

      complex class action litigation, and because Plaintiff has no interests antagonistic to the

      Class Members.

48.   Class certification of the claims is appropriate under Fed. R. Civ. P. 23(b)(2) because

      Defendant has acted or refused to act on grounds generally applicable to the Class, making

      appropriate both declaratory and injunctive relief with respect to the Class as a whole.

49.   Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because fact

      and legal questions common to Class Members predominate over questions affecting only

      individual Class Members, and because a class action is superior to other available methods

      for the fair and efficient adjudication of this litigation.




                                                -14-
         Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 18 of 21




50.    Judicial economy will be served by maintaining this lawsuit as a class action in that it is

       likely to avoid the burden that would be otherwise placed upon the judicial system by the

       filing of numerous similar suits throughout the United States.

                            FIRST CAUSE OF ACTION
                   VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
51.    Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

       allegation of the preceding paragraphs as if fully set forth herein.

52.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

       No individual shall be discriminated against on the basis of disability in the full and equal
       enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of
       any place of public accommodation by any person who owns, leases (or leases to), or
       operates a place of public accommodation.

42 U.S.C. § 12182(a).

53.    Defendant’s Website is a public accommodations within the definition of Title III of the

       ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the general public,

       and as such, must be equally accessible to all potential consumers.

54.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities the opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

       12182(b)(1)(A)(i).

55.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities an opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodation, which is equal to the

       opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

56.    Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

       among other things:


                                                -15-
          Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 19 of 21




       [A] failure to make reasonable modifications in policies, practices, or procedures, when
       such modifications are necessary to afford such goods, services, facilities, privileges,
       advantages, or accommodations to individuals with disabilities, unless the entity can
       demonstrate that making such modifications would fundamentally alter the nature of such
       goods, services, facilities, privileges, advantages or accommodations; and a failure to take
       such steps as may be necessary to ensure that no individual with a disability is excluded,
       denied services, segregated or otherwise treated differently than other individuals because
       of the absence of auxiliary aids and services, unless the entity can demonstrate that taking
       such steps would fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

57.    The acts alleged herein constitute violations of Title III of the ADA, and the regulations

       promulgated thereunder. Plaintiff, who is a member of a protected class of persons under

       the ADA, has a physical disability that substantially limits the major life activity of sight

       within the meaning of 42 U.S.C. § 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been

       denied full and equal access to the Website, has not been provided services that are

       provided to other patrons who are not disabled, and has not been provided any reasonable

       accommodation to those services. Defendant has failed to take any prompt and equitable

       steps to remedy its discriminatory conduct. These violations are ongoing.

58.    Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

       incorporated therein, Plaintiff, requests relief as set forth below.

                                SECOND CAUSE OF ACTION
                                  DECLARATORY RELIEF
59.    Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

       allegation of the preceding paragraphs as if fully set forth herein.

60.    An actual controversy has arisen and now exists between the parties in that Plaintiff

       contends, and is informed and believes that Defendant denies, that its Website contains

       access barriers denying blind customers the full and equal access to the products, services

       and facilities of its Website, which Defendant owns, operations and controls, fails to


                                                -16-
        Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 20 of 21




      comply with applicable laws including, but not limited to, Title III of the Americans with

      Disabilities Act, 42 U.S.C. § 12182, et seq. prohibiting discrimination against the blind.

61.   A judicial declaration is necessary and appropriate at this time in order that each of the

      parties may know their respective rights and duties and act accordingly.

                                   PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

62.   A Declaratory Judgment that at the commencement of this action EASTERN MOUNTAIN

      SPORTS, LLC was in violation of the specific requirements of Title III of the ADA

      described above, and the relevant implementing regulations of the ADA, in that EASTERN

      MOUNTAIN SPORTS, LLC took no action that was reasonably calculated to ensure that

      its Website is fully accessible to, and independently usable by, individuals with visual

      disabilities;

63.   A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504(a) which

      directs Defendant to take all steps necessary to bring its Website into full compliance with

      the requirements set forth in the ADA, and its implementing regulations, so that its Website

      is fully accessible to, and independently usable by, blind individuals, and which further

      directs that the Court shall retain jurisdiction for a period to be determined to ensure that

      Defendant has adopted and is following an institutional policy that will in fact cause it to

      remain fully in compliance with the law—the specific injunctive relief requested by

      Plaintiff is described more fully in paragraph 8 above;

64.   An award of costs and expenses of this action;

65.   Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR §

      36.505, including costs of monitoring Defendant’s compliance with the judgment (see

      Hadix v. Johnson, 143 F.3d 246 (6th Cir. 1998), aff'd in part, rev'd in part, 527 U.S. 343


                                              -17-
           Case 2:20-cv-00854-AB Document 1 Filed 02/14/20 Page 21 of 21




         (1999); Jenkins v. Missouri, 127 F.3d 709 (8th Cir. 1997); Walker v. U.S. Dep't of Hous.

         & Urban Dev., 99 F.3d 761 (5th Cir. 1996); Stewart v. Gates, 987 F.2d 1450, 1452 (9th

         Cir. 1993) (district court should permit compensation for the post judgment monitoring

         efforts by the plaintiff’s counsel that are “useful and necessary to ensure compliance with

         the court's orders”); Garrity v. Sununu, 752 F.2d 727, 738-39 (1st Cir. 1984); Adams v.

         Mathis, 752 F.2d 553 (11th Cir. 1985); Willie M. v. Hunt, 732 F.2d 383, 385, 387 (4th Cir.

         1984); Bond v. Stanton, 630 F.2d 1231, 1233-34 (7th Cir. 1980); Northcross v. Board of

         Educ., 611 F.2d 624, 637 (6th Cir. 1979) (“Services devoted to reasonable monitoring of

         the court's decrees, both to ensure full compliance and to ensure that the plan is indeed

         working…are essential to the long-term success of the plaintiff's suit.”) (citing 3rd Circuit’s

         support for District Court’s award of prospective fees to plaintiff’s counsel);

66.      An order certifying the Class under Fed. R. Civ. P. 23(a) & (b)(2) and/or (b)(3), appointing

         Plaintiff as Class Representative, and his attorneys as Class Counsel; and

67.      Such other and further relief as this Court deems just and proper.


Dated:      Philadelphia, Pennsylvania
            February 10, 2020


                                                         GLANZBERG TOBIA LAW, P.C.

                                                         By: /s/ David S. Glanzberg
                                                         David S. Glanzberg, Esq.
                                                         david.glanzberg@gtlawpc.com
                                                         123 South Broad Street, Suite 1640
                                                         Philadelphia, PA 19109
                                                         Tel: (215) 981-5400
                                                         Fax: (267) 319-1993
                                                         ATTORNEYS FOR PLAINTIFF




                                                  -18-
